PER CURIAM.
The portion of the Court of Appeals opinion which vacates in part the opinion and award of the Industrial Commission is before us by virtue of the dissenting opinion of Phillips, J. For the reasons stated in the dissenting opinion, that portion of the Court of Appeals opinion is reversed.
We conclude that defendants’ petition for discretionary review was improvidently allowed. The result is that the opinion and award of the Industrial Commission remains in full force and effect.
*107In plaintiffs’ appeal, reversed.
In defendants’ appeal, discretionary review improvidently allowed.